                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

CHERYL LOUISE MARCHESE,
    Plaintiff,

vs.                                          Case No.: 3:18cv1545/LAC/EMT

JERRY CHAMPION, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 12, 2018 (ECF No. 5). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Plaintiff’s motion to proceed in forma pauperis (ECF No. 4) is DENIED;

and
                                                                          Page 2 of 2

       3.     This case is DISMISSED, pursuant to 28 U.S.C. § 1915(g), without

prejudice to Plaintiff’s initiating a new cause of action accompanied by payment of

the $400.00 filing fee in its entirety.

       DONE AND ORDERED this 15th day of October, 2018.



                                           s/L.A. Collier
                                          LACEY A. COLLIER
                                          SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv1545/LAC/EMT
